cc: BOP, USM
                                                           United States District Court                    AMENDED JUDGMENT
                                                           Central District of California


 UNITED STATES OF AMERICA vs.                                                 Docket No.              16-CR-00383-RHW                           JS3

 Defendant           EDGAR HARO OSUNA                                         Social Security No. N           O   N     E
 akas:                                                                        (Last 4 digits)

                                              JUDGMENT AND PROBATION/COMMITMENT ORDER



                                                                                                                       M ONTH      DAY      YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.              03      06      2018

  COUNSEL                                                                      Carlos Iriarte
                                                                               (Name of Counsel)

     PLEA            X GUILTY, and the court being satisfied that there is a factual basis for the plea.            NOLO                     NOT
                                                                                                                  CONTENDERE                GUILTY
   FINDING           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     False Statement in Passport Application, in violation of 18 U.S.C. 1542, as charged in Count 1(one) of the Indictment.
                     Aggravated Identity Theft, in violation of 18 U.S.C. 1028A, as charged in Count 2 (two) of the Indictment.

  JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
  AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
      COMM         Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
     ORDER        custody of the Bureau of Prisons to be imprisoned for a term of:
                24 (twenty four) MONTHS. *This term consists of TIME SERVED on Count 1, and 24 MONTHS on Count 2, to be
              served consecutively.
It is ordered that defendant shall pay to the United States a special assessment of $200, which is due immediately. Any unpaid balance shall be
paid at $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.

Pursuant to Section 5E1.2(e) of the Sentencing Guidelines, all fines are waived, as it is found that defendant does not have the ability to pay a
fine.

Upon release from imprisonment, defendant shall be placed on supervised release for a term of 1 year supervised release consisting of 1 year on
Count 1 and 1 year on Count 2, to be served concurrently, under the following terms and conditions:

          1.         Defendant shall comply with the rules and regulations of the U.S. Probation Office and General Order 318 or 05-02,
                     including, but not limited to, the condition that defendant shall not commit another federal, state, or local crime.

          2.         Defendant shall not commit any violation of local, state, or federal law or ordinance.

          3.         During the period of community supervision, the defendant shall pay the special assessment in accordance with this
                     judgment’s orders pertaining to such payment.

          4.         Defendant shall cooperate in the collection of a DNA sample from defendant.

          5.         Defendant shall refrain from any unlawful use of a controlled substance. As directed by the Probation Officer, defendant shall
                     submit to one drug test within 15 days of release from imprisonment. Thereafter, defendant shall also submit to periodic drug
                     testing as directed by the Probation Officer, not to exceed eight drug tests per month.

          6.         Defendant shall comply with the immigration rules and regulations of the United States, and when deported from this country,
                     either voluntarily or involuntarily, not re-enter the United States illegally. Defendant is not required to report to the Probation
                     Office while residing outside of the United States; however, within 72 hours of release from any custody or any re-entry to the
                     United States during the period of Court-ordered supervision, defendant shall report for instructions to the U.S. Probation

CR-104 (wpd 10/15)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 1 of 5
 USA vs.        EDGAR HARO OSUNA                                                   Docket No.:      16-CR-00383-RHW

                     Office.

          7.         Defendant shall not obtain or possess any driver’s license, Social Security number, birth certificate, passport, or any other
                     form of identification in any name, other than defendant’s true legal name, without the prior written approval of the Probation
                     Officer; nor shall defendant use, for any purpose or in any manner, any name other than his true legal name.

The Defendant is ordered to surrender himself to the institution designated by the Bureau of Prisons at or before 12 noon on March 30, 2018. If
no designation is made, the defendant shall surrender to the U.S. Marshal at 255 East Temple Street, Los Angeles, CA 90012, on March 30,
2018, by 12 noon. Bond exonerated upon surrender.

The Court recommends defendant serve his sentence at a facility in Southern California if he is eligible pursuant to U.S. Bureau of Prisons
guidelines.

Defendant advised of his right to appeal.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




               1/22/2019
               Date                                                    U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                       Clerk, U.S. District Court



               1/22/2019                                         By    s/Michelle M. Fox
               Filed Date                                              Deputy Clerk



 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                    STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/15)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 2 of 5
 USA vs.      EDGAR HARO OSUNA                                                     Docket No.:        16-CR-00383-RHW


 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written         activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                   unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the    11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete             t ime at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                        contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation      12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                   being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other          13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                        or a special agent of a law enforcement agency without the permission
 6.    the defendant s hall work regularly at a lawful occupation unless               of the court;
       excused by the probation officer for schooling, training, or other        14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                             parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior         record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                       probation officer to make such notifications and t o conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not         defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other   15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,          to the probation officer within 72 hours;
       except as prescribed by a physician;                                      16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances             or any other dangerous weapon.
       are illegally sold, used, distributed or administered;




CR-104 (wpd 10/15)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 3 of 5
 USA vs.      EDGAR HARO OSUNA                                                    Docket No.:      16-CR-00383-RHW


              The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).
       X

                      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertain in g to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 th e manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

            Payments shall be applied in the following order:

                     1. Special assessments pursuant to 18 U.S.C. §3013;
                     2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                     States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                     5. Other penalties and costs.

                                   SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

           As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/15)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
                                                                      RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                       to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                       to
     at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                      United States Marshal


                                                                By
             Date                                                     Deputy Marshal




                                                                     CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                      Clerk, U.S. District Court


                                                                By
             Filed Date                                               Deputy Clerk




                                                    FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                     Defendant                                                       Date




                     U. S. Probation Officer/Designated Witness                      Date




CR-104 (wpd 10/15)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 5
